Appeal from a decision and award of the Workmen’s Compensation Board. The claimant’s husband was employed as a manager in the employer’s pickle and sauerkraut business. His duties called for no heavy work. On June 15, 1944, an unusual situation in the business required him to lift a basket of cucumbers weighing from fifty to fifty-five pounds. There is testimony that he then felt a stabbing pain in his chest. He was thereupon disabled, and died August 31,1944, the result of coronary thrombosis. There is medical opinion associating this with the incident of June 15th. The record thus shows an accident and a sufficient association between this and the ensuing death to sustain the award. Decedent had been employed for this employer continuously for twenty-five years. He had sustained a previous heart attack in 1938. Appellants argue that under subdivision 8-a of section 15 of the Workmen’s Compensation Law, as effective in 1944, any award over 104 weeks should be charged against the special disability fund. The purpose of this subdivision as stated in the act by which it was added to the section (L. 1944, ch. 749) was to encourage the employment of disabled persons. It is directed to a disability when employment begins, as the language “ at the time of employment ” in the first sentence of the subdivision indicates. It does not reach a disability incurred while in the employment which had begun almost twenty years before, and which was entered into without disability. Decision and award unanimously affirmed, with one bill of costs to be divided equally between the elaimants-respondents and the Workmen’s Compensation Board, with printing disbursements to each. Present — Foster, P. J., Heifernan, Deyo, Bergan and Coon, JJ.